Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 14-15 and 21-22 are currently under examination. Claims 1-13 and 16-20 have been cancelled. Claim 14 and 22 are amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Brown on 08/09/2021.
The application has been amended the claims as follows:
This Claim listing replaces all previous versions.
1. (Cancelled)	
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)
7. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Currently amended)	A compound 5c-5j:

    PNG
    media_image1.png
    482
    338
    media_image1.png
    Greyscale
[AltContent: connector]
    PNG
    media_image1.png
    482
    338
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    1479
    439
    media_image3.png
    Greyscale
[AltContent: connector]
    PNG
    media_image5.png
    517
    324
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    854
    498
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    97
    224
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    97
    224
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    97
    224
    media_image7.png
    Greyscale

5c			5d			5e		5f

    PNG
    media_image8.png
    99
    184
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    99
    184
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    99
    184
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    852
    403
    media_image9.png
    Greyscale

5g			5h			5i		5j.
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)
21. (Canceled)
22. (Canceled).
23.	(New)	A method for olefin metathesis reactions comprising treating an olefin with a compound represented by the Formulae 5c-5j according to claim 15 as a precatalyst or catalyst.
24.	(New)	The method of claim 23 wherein the olefin metathesis reaction comprises ring-closing metathesis, homometathesis, cross-metathesis, ethenolysis, isomerization reactions, diastereoselective ring-rearrangement metathesis, “alkene-alkyne” (en-yn) metathesis, ring- opening metathesis polymerization or metathetic depolymerization.
25.	(New)	The method for olefin metathesis reactions of claim 23 comprising treating the olefin with the compound represented by the Formulae 5c-5j in the presence of a cyclic alkyl amino carbene ligand scavenger.
Allowable Subject Matter
Claims 15 and 23-25 are allowed.
The closest prior arts are Nolan et al. (Organometallics, 2010, 29, 3007-3011), and Anderson et al. (Organometallics, 2008, 27, 563-566).
Nolan et al. teach ruthenium complex with two NHC ligands as shown below:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Anderson et al. teach olefin metathesis catalysts 6 bearing Cyclic Alkyl Amino Carbene ligand such as 2,2,4,4-tetramethyl-2,6-diethylphenylpurroline having the structure as shown below:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

However, none of Nolan et al., Anderson et al., and any prior arts of record specifically teaches or suggests a compounds listed the formula selected from  5c-5j as per applicant claim 15. Therefore, the claim 15 is allowed.  
As such, a method of using the allowed compounds as per applicant claims 23-25 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/YUN QIAN/           Primary Examiner, Art Unit 1732